Citation Nr: 1210711	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hepatitis C that was incurred or aggravated by active military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2007 letter, sent prior to initial unfavorable AOJ decision issued in September 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the May 2007 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with a VA examination in August 2007 in conjunction with this appeal.   There is no allegation or indication that the examination rendered in this appeal was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

The Veteran has asserted that service connection is warranted for hepatitis C because he believes his current diagnosis of hepatitis C is related to the immunizations he received with an air gun during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As noted, the Veteran has consistently asserted that he believes his hepatitis C was incurred as a result of the immunizations he received by way of an air gun during service.  See statements from the Veteran dated December 2006, August and October 2007, and April 2008.  However, an October 2002 treatment record notes that the Veteran underwent a blood transfusion in 1972.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to any form of hepatitis, including hepatitis C, that was incurred or diagnosed during military service.  The STRs reflect that the Veteran was hospitalized in March 1972 for treatment of an upper respiratory infection and, during such treatment, a right groin abscess was discovered and removed.  However, the evidence reflects that the superficial abscess closed spontaneously without evidence of spreading or infection.  There is no indication or evidence that the Veteran required a blood transfusion during this hospitalization or at any other time during service, including in conjunction with another injury or treatment.  The Veteran's January 1975 separation examination report reflects that the Veteran's abdomen and viscera were normal and he specifically denied having hepatitis.  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency of evidence differs from weight and credibility, and the Board must analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, fascial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after reviewing and weighing the evidence of record, the Board finds that any assertion that the Veteran underwent a blood transfusion during service is not credible.  In making this determination, the Board finds probative that, in support of his claim, the Veteran has never specifically asserted that he had a blood transfusion during service.  Instead, the Veteran has consistently reported that he believes his hepatitis C was incurred as a result of the air gun immunizations he received during service.  The Board also finds probative that the STRs, which specifically document the treatment the Veteran received during service, do not contain any indication or evidence that the Veteran required a blood transfusion at any time during service.  The lack of contemporaneous medical evidence showing a blood transfusion during service is considered particularly probative evidence against any assertion of such, as the STRs fully document the specific treatment the Veteran received during service, including while hospitalized.  Therefore, the Board finds there is no credible or probative evidence that the Veteran underwent a blood transfusion during service.  

Nevertheless, the evidence of record reflects that the Veteran was diagnosed with hepatitis C in approximately 2003.  See August 2007 VA examination report.  The Veteran has not submitted or identified medical evidence which documents the actual diagnosis of hepatitis C; however, the evidence reflects that the Veteran has received peg interferon treatment for his hepatitis C.  Nevertheless, the post-service medical evidence does not contain any indication or evidence as to the etiology of the Veteran's hepatitis C.  

In August 2007, the Veteran was afforded a VA examination to determine the likely etiology of his hepatitis C.  At that time, the Veteran reported that he was diagnosed with hepatitis C in 2003 and that his daily symptoms included fatigue and malaise.  The VA examiner noted that the Veteran's reported risk factors for developing hepatitis C included intranasal cocaine use during service, as well as immunizations via an air gun injector.  The examiner also noted that the Veteran did not have a history of an organ transplant or a blood transfusion.  After examining the Veteran and reviewing the claims file, the VA examiner opined that it is less likely as not that the Veteran's hepatitis C was caused by a result of jet injectors, noting that she was unable to find any references for the risk of hepatitis C transmission associated with jet injectors in the medical literature.  

The Board considers the August 2007 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current hepatitis C is related to his military service.  The Board finds that the August 2007 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale.  Moreover, the VA examiner's opinion is supported by the other evidence of record, inclusive of the STRs, which do not contain any contemporaneous evidence showing that the Veteran was exposed to any particular risk factor for hepatitis C during military service.  

In this regard, while the VA examiner noted that the Veteran reported participating in intranasal cocaine use during service, the Board notes that service connection is not warranted for any disability that was incurred during service as a result of willful misconduct, including the abuse of alcohol or drugs.  See 38 C.F.R. § 3.3019 (b), (c).  Therefore, service connection is not warranted for hepatitis C incurred as a result of intranasal cocaine use during service.  

In sum, the Board notes that the August 2007 VA examiner was unable to establish a medical nexus between the Veteran's current hepatitis C and his military service and there is no other competent and credible evidence of record that provides the needed nexus between the Veteran's hepatitis C and service.  In this regard, as noted, the evidence shows that the Veteran was diagnosed with hepatitis C in 2003, more than 20 years after he was separated from service.  There is no other lay or medical evidence of record that shows that, following service, the Veteran suffered from continued symptoms after service that can or have been reasonably attributed to the diagnosis of hepatitis C that was rendered several years after service.  Therefore, the lay and medical of record does not establish a nexus between the Veteran's hepatitis C and service based upon continuity of symptomatology following service.  

The Board has considered the Veteran's lay assertions of a nexus between his hepatitis C and service; however, hepatitis C is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's hepatitis C and service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the relationship between his military service and hepatitis C.  By contrast, the August 2007 VA examiner took into consideration all the relevant facts in providing her opinion, which was based upon her review of medical literature as well as her medical expertise.  As such, the Veteran's statements regarding a nexus between his hepatitis C and military service are not considered competent or probative evidence favorable to his claim.  

In summary, and based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for hepatitis C.   Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


